JAMES M. CARTER,
Circuit Judge (dissenting).
I respectfully dissent. The Board’s order should not be enforced and the case should be remanded to the Board for further consideration. The decision of the majority erroneously interprets the contract proposed by the Council in order to reach the conclusion that the Council seeks to be the exclusive bargaining representative of the craft unions; and rejects the validity of subcontractor-oriented contracts customarily entered into between Building Trades Councils and general contractors; and emasculates the provisions in Sec. 8(e) and (f), 29 U.S.C. § 158(e) and (f), concerning the construction industry.
The problems of the Building Trades unions, acting through their Councils, are entirely different problems than those confronting unions operating in industry generally. There the employees generally continue in their employment.
In the construction industry on the other hand, the craft worker is usually on the job for a short time and then goes to another job. Hiring halls are usually maintained by the craft unions for a supply of labor. Thus it has been impractical in the past to apply all the rules of the National Labor Relations Act to the building construction industry. The craft union members have suffered in securing their rights under the Act.
Congress saw the problem and by amendments in 1959 added the provisos in Sections 8(e) and 8(f)1 of the Act, *66129 U.S.C. § 158(e) and (f), to make provision for this situation involving the crafts unions.
The situation presently is as follows: The general contractor in the construction industry usually signs a contract for an entire project and then either subcontracts all of the project or at least the so-called subcraft union work to subcontractors. At most, the general contractor usually has only employed laborers for foundation work and other incidental work in the project, carpenters for framing and other forming work, iron workers if steel is used, hoisting and portable engineers to move heavy material and teamsters for transportation. All other work to be done on such projects is then subbed out.
In labor management relations, the employers, either individually or through associations, have negotiated traditionally with the four or five basic crafts, to-wit: carpenters, laborers, iron workers, hoisting and portable engineers and teamsters. Building and Construction Trades Councils, which take into affiliation all crafts basically engaged in the construction industry including the aforementioned five (with the present exclusion of the teamsters), include the subcrafts and as such have entered into contracts historically with general contractors and/or their associations establishing contract rights for all subcrafts. This has established an orderly method for handling the problems that arise.
These agreements are not intended to require recognition of the Council nor are they intended to encompass bargaining on the wages, hours and working conditions of employees employed by the signatory contractors. The single purpose behind these agreements is to provide an orderly procedure for the contracting and subcontracting of work by these signatory contractors on a basis that is fair to workmen in all of the building and construction trades crafts, as well as to the contractor’s competitors. Because a general contractor has complete control over an entire building project, the policy of the building trades unions, through their affiliation with the Council, and the execution by the Council of these agreements with various contractors is to place on the general contractor the obligation of dealing only with subcontractors who have executed current working agreements with appropriate craft unions having jurisdiction of the work performed by their employees. These subcontractor-oriented agreements never were and are not now intended to deal with the general contractor’s relations with his own employees. Rather, they are intended only to deal with his contracting and subcontracting of work and thereby his relations with other employers in the building and construction industry. This is the typical situation or procedure of building and construction trades unions throughout the country.
Here the Council contends its object in picketing was not to obtain recognition as the exclusive bargaining representative of the employees of the subcontractors involved; but that it sought an agreement with Chambers, the general contractor, placing on him the obligation of dealing only with such subcontractors who would execute current working agreements with the appropriate craft unions having jurisdiction of the work performed by the subcontractor employees.
There is nothing illegal in such agreements. The courts have interpreted Sec. 8(e) of the Act, 29 U.S.C. § 158(e) as preserving the status quo in the building and construction industry and have expressly recognized the validity and legality of building trades agreements requiring that a contractor subcontract work only to employers who have executed current agreements with the local craft unions having jurisdiction over the work performed by their employees, National Woodwork Mfgrs. Assn. v. NLRB, *662386 U.S. 612, 635-642, 87 S.Ct. 1250, 18 L.Ed.2d 357 (1967); El Paso Bldg. & Construction Trades Council v. El Paso Chapter Associated General Contractors of America, 376 F.2d 797 (5 Cir. 1967).
The Examiner, and the Board in adopting his conclusion, strained to interpret the contract proposed by the Council as one making the Council the exclusive bargaining representative of the employees. It obviously was never intended as such; not even as to the general contractor’s own employees.
No question of fact was involved, only an interpretation of the terms of the proposed contract. We are therefore confronted solely with a question of law as to the meaning of the terms of the contract. All its provisions should be read as one imposing on the general contractor certain obligations in his dealings with subcontractors.2
Paragraph VII states local agreements shall not bind the Council. It does not in any way affect the local agreements, or the signatories thereto. Paragraph VII would in no way nullify the no-strike or arbitration clauses in a local craft agreement as found by the Examiner. Paragraph IX was interpreted by the Examiner to modify the exclusive hiring hall provisions of the local craft unions. It expressly stated, “ * * * it shall not be a violation of this agreement for any employee to refuse to perform any work * * * It did not affect the local agreements.
The Examiner interpreted Paragraph X (inadvertently referred to as XI) as requiring Chambers, the general contractor, to bargain with the Council before modifications in the wage, hours and working conditions of his employees could be negotiated with the appropriate craft union. It does not so state, but states only that the agreement (proposed) with Chambers, the general contractor, cannot be amended without the consent of the Council. On the contrary, Paragraph II expressly disaffirms any interest or participation by the Council in negotiations for, or terms of, the collective bargaining agreements with the crafts and expressly contemplates that any work by the general contractor’s employees will be performed according to the local agreements.
Anyone familiar at all with labor agreements can readily see that the Examiner’s interpretations adopted by the Board were not only strained but outright erroneous.
The majority of this court relying upon Dallas, (396 F.2d 677) states, “Certain of these proposed provisions would have imposed greater restrictions upon the subcontracting of work by Chambers, than were imposed by Chambers’ existing collective bargaining agreements with the locals. For the reasons stated in Dallas, picketing to secure a continuing agreement with respect to this subject matter intruded upon the area reserved to collective bargaining between Chambers and the craft unions repre*663senting Chambers’ employees. * * * The Trades Council’s argument in support of these two provisions is premised upon the validity of the central provisions restricting subcontracting which these two provisions were designed principally to enforce. The argument falls with its premise.” [Emphasis added].
The majority reads Dallas to forbid “the continuing contractual relationship” inherent in the agreement proposed by the Council. But both Dallas and the majority ignore the eases cited supra, that such contracts are legal.
The majority should have held that (1) the proposed contract did not contemplate or make the Council as “the representative” of the general contractor’s employees; (2) that an agreement with the general contractor requiring him to place in his contracts with subcontractors, a provision that work under the subcontracts will be performed by craft union members, was legal. Having so held, the majority should have directed its attention to whether picketing was lawful in attempting to secure the proposed contracts.
This would be an open question except for Dallas. The majority assume Dallas to have been correctly decided. But Dallas and the majority opinion suffer from the same infirmity — the ignoring of the cases cited supra, holding that contracts concerning subcontractors are • valid. Consideration should have been given to the Board’s decision in IBEW, Local 903 (Pass Development, Inc.) 154 N.L.R.B. 169 (1965) where the Board dismissed a charge of violation of Sec. 8(b) (7) (C), 29 U.S.C. § 158(b) (7) (C), involving picketing of a general contractor to force him from doing business with non-union subcontractors. Consideration should also have been given to the case of this circuit, Construction, Production & Maintenance Laborers Union, etc. v. N.L.R.B., 323 F.2d 422 (1963) where in a case involving Sections 8(b) (4) (A) and 8(e), 29 U.S.C. § 158(b) (4) (A) and § 158(e), we held:
“Picketing to secure an agreement to cease doing business with certain persons is not made unlawful by this section where that agreement is within the construction proviso of § 8(e).” Id. p. 426.
Accord: Essex County and Vicinity District Council of Carpenters, etc. v. N.L.R.B., 332 F.2d 636 (3 Cir. 1964) and Orange Belt District Council of Painters, No. 48 et al. v. N.L.R.B., 117 U.S.App.D.C. 233, 328 F.2d 534 (D.C.Cir. 1964).
As to the contracts already existing between Chambers and craft unions, the record shows Chambers was a party to four collective bargaining agreements with local unions. Chambers’ employees were members of only the Laborers Union, and the Carpenters Union. He had no employees from the other two unions, the Iron Workers and the Cement Masons. However, his subcontractors would have to employ many workers in other crafts and subcrafts.
The fact that Chambers had agreements with four craft unions did not affect the situation. There was nothing in the contract proposed by the Council which forced him to cancel existing agreements. The proposed contract only spoke of the contracts he might thereafter enter uñth subcontractors. Obviously, where he had contracts with craft unions, Paragraph II of the proposed agreement controlled and provided the existing contracts covered the employees of Chambers who were members of the four craft unions. The proposed contract simply said in summary “subcontractors will use craft union members.”
Finally, as to Chambers’ contracts with the four craft unions there is the possible contention that the effort of the Council to secure a clause valid under Sec. 8(e), 29 U.S.C. § 158(e), was in part a violation of Sec. 8(b) (3), 29 U.S.C. § 158(b) (3), insofar as it affected those locals which had bargained for such a clause in their separate negotiations with Chamber’s bargaining representative. This question is not presented by this case, since no charge of *664violation of Sec. 8(b) (3), 29 U.S.C. § 158(b) (3) was made. In any event, proof of violation of Sec. 8(b) (3), 29 U.S.C. § 158(b) (3), (which was not charged) obviously does not constitute proof of violation of Sec. 8(b) (7), 29 U.S.C. § 158(b) (7), which is the sole issue in this case.
The case should be remanded to the Board for reconsideration.

. “(e) It shall be an unfair labor practice for any labor organization and any employer to enter into any contract or agreement, express or implied, whereby such employer ceases or refrains or agrees to cease or refrain from handling, using, selling, transporting or otherwise dealing in any of the products of any other employer, or to cease doing business with any other person, and any contract or agreement entered into heretofore or hereafter containing such an agreement shall be to such extent unenforcible and void: Provided, That nothing in this subsection shall apply to an agreement between a labor organization and an employer in the construction industry relating to the contracting or subcontracting of work to be done at the site of the construction, alteration, painting, or repair of a building, structure, or other work: Provided further, * * * Provided further, That nothing in this subehapter shall prohibit the enforcement of any agreement which is within the foregoing exception.
(f) It shall not be an unfair labor practice under subsections (a) and (b) of this section for an employer engaged primarily in the building and construction industry to make an agreement covering employees engaged (or who, upon their employment, will be engaged) in the building and construction industry with a labor organization of which building and construction employees are members (not established, maintained, or assisted by any action defined in subsection (a) of this section as an unfair labor practice) because (1) the majority status of such labor organization has not been established under the provisions of section 159 of this title prior to the making of such agreement, or (2) such agreement requires as a condition of employment, membership in such labor organization after the seventh day following the beginning of such employment or the effective date of the agreement, whichever is later, or (3) such agreement requires the employer to notify such labor organization of opportunities for employment with such employer, or gives such labor organization an opportunity to refer qualified applicants for such employment, or (4) such agreement specifies minimum training or experience qualifications for employment or provides for priority in opportunities for employment based upon length of service with such employer, in the industry or in the particular geographical area: Provided, That nothing in this subsection shall set aside the final proviso to subsection (a) (3) of this section: Provided further, That any agreement which would be in*661valid, but for clause (1) of this subsection, shall not be a bar to a petition filed pursuant to section 159(c) or 159(e) of this title.”


. It is true that each of Chambers’ contracts with the four crafts require his new subcontractors to adhere to the wages, hours and working conditions set forth in his existing contract with the particular craft. The contracts he has entered into are conflicting, in that the question would arise, — which set of hours, wages and working conditions in which contract should be observed by a new subcontractor?
The conflict is not between the general agreement proposed by the Building Trades Council and the existing craft agreements. The conflict is between these existing craft contracts themselves, executed by Chambers, which deal with hours, wages and conditions of employment, each stating the subcontractor shall adhere to its particular wage, hour, etc. formula.
This is not something brought about by the Building Trades Council and not brought about by the agreement which it proposes. If a conflict arises here, it will have to be worked out between Chambers and the Unions with which he has contracts. This possibility exists independent of an agreement with the Building Trades Council. Chambers’ act in signing the proposed agreement with the Building Trades Council would not add to the conflict.